PER CURIAM.
This interlocutory appeal questions the propriety of an order granting a temporary injunction entered by the chancellor after hearing and receipt of evidence. The order also permitted an intervention by the appellant AAA Auto Leasing, Inc.
It was incumbent upon the appellants to show a clear abuse of discretion to upset the chancellor’s ruling granting the temporary injunction. Stirling Music Co., Inc. v. Feilbach, Fla.App.1958, 100 So.2d 75; North Dade Water Co. v. Adken Land Co., Fla.App.1959, 114 So.2d 347; Cunningham v. Dozer, Fla.App.1963, 159 So.2d 105; Durable Uniform and Linen Supply Co. v. Sanitary Linen Service Co., Fla.App.1966, 183 So.2d 226. Examining the limited record in light of this principle, we find no error in the discretion exercised by the chancellor in ordering the injunction, nor has error been made to appear in permitting the intervention. Hawkins v. Perry, 146 Fla. 766, 1 So.2d 620; Arsenault v. Thomas, Fla.App.1958, 104 So.2d 120; City of Miami v. Bus Benches Co., Fla.App.1965, 174 So.2d 49; Schiffman v. Schiffman, Fla.App.1967, 200 So.2d 646.
Therefore, the order here under review is hereby affirmed.
Affirmed.